                Case 21-01067-SMG        Doc 1     Filed 02/26/21     Page 1 of 10




Edmar M. Amaya, Esq., LL.M.
Florida Bar No. 063816
edmar.amaya@edamlaw.com
Attorney for Plaintiff
EDAM LAW PLLC
Latitude One Building
175 SW 7th Street, Suite 2410,
Miami FL 33130
Office + 1 (305) 643-0740




                           U.S. BANKRUPTCY COURT
               SOUTHERN DISTRICT OF FLORIDA (FORT LAUDERDALE)
                        Bankruptcy Petition #: 20-22993-SMG


 IN RE:                                                  GROSSMAN
 VITALY BAHAR,
        Debtor,                                          CASE NO: 20-22993-SMG

 _____________________________________                   Chapter 7

 JONNY EDGARDO PINEDA RAPALO                             COMPLAINT TO DETERMINE
      Plaintiff/Creditor,                                DISCHARGEABILITY AND IN
 vs.                                                     OBJECTION TO DISCHARGE
                                                         [11 U.S.C. §§ 523(a)(2)(A, B); and
 VITALY BAHAR,                                           523(a)(4, 6).]
       individually, Defendant.



      COMPLAINT FOR DETERMINATION OF DISCHARGEABILITY OF DEBT
                  [11 U.S.C. §§ 523(a)(2)(A)(B) and 523(a)(4)]

                    (Jonny Edgardo Pineda Rapalo - $19,000.00 plus interest)



        Plaintiff/Creditor, Jonny Edgardo Pineda Rapalo (“Pineda” or "Plaintiff/Creditor"), by and

through undersigned counsel, files this Complaint, against Defendant/Debtor, Vitaly Bahar,

(“Bahar” or "Defendant/Debtor") to determine the non-dischargeability of debt pursuant to 11

U.S.C. §§ 523(a)(2)(A, B), and 523(a)(4, 6) and alleges as follows:



                                          Page 1 of 10
                 Case 21-01067-SMG          Doc 1     Filed 02/26/21     Page 2 of 10




                           JURISDICTION, VENUE, AND THE PARTIES

         1.      This is an adversary proceeding in the debtor's Case No. 20-22993-SMG under

Chapter 7 of Title 11 of the United States Bankruptcy Code, now pending in this Court. This Court

has jurisdiction of this adversary proceeding pursuant to 11 U.S.C. §§ 727, 523, and 365. This is

a core proceeding under 28 U.S.C. §§ 157(b)(2)(I) and (J).

         2.      Defendant/Debtor is not eligible for discharge as a debtor in his bankruptcy action

pursuant to 11 U.S.C. §§ 727(a)(4)(A). Defendant/Debtor is also indebted to Plaintiff/Creditor as

fully detailed below, and the debt is not dischargeable in bankruptcy by virtue of the provisions of

11 U.S.C. §§ 523(a)(2)(A)(B), (4) and (6).

         3.      The Debtor herein resides in Broward County and submitted himself to the

jurisdiction of the Court by filing a bankruptcy petition.

         4.      Plaintiff/Creditor Pineda is an individual, sui juris, who is a resident and citizen of

Honduras. Pineda is in the heavy machinery and construction business in his home country of

Honduras.

         5.      Defendant/Debtor Bahar, was, at all times material hereto, the co-owner of 2-

HANDS Machinery, Corp., and resides in Florida is over the age of 18 years, and is otherwise sui

juris.

                                     GENERAL ALLEGATIONS

         6.      On    or    about    December       10th,   2019,    Pineda      used   the   website

www.machinerytrader.com to find an excavator (heavy construction equipment) to purchase for

his construction business in Honduras.

         7.      Bahar and his girlfriend Libia Wong, are the co-owners of 2-HANDS Machinery,

Corp.,        advertised     in      www.machinerytrader.com                and      their     website


                                             Page 2 of 10
               Case 21-01067-SMG          Doc 1     Filed 02/26/21     Page 3 of 10




https://www.2handsmachinery.com/ 1997 used Caterpillar 320LB Hydraulic Excavator, model

with Serial Number 6CR01636 (hereinafter the "Excavator").

       8.      On or about December 10, 2019, Plaintiff/Creditor Pineda contacted Wong and

Defendant/Debtor Bahar by telephone to inquire about the Excavator and Wong told

Plaintiff/Creditor Pineda that the Excavator was in perfect condition and that it was available for

immediate delivery from Houston to Galveston, Texas for immediate shipment from Galveston to

Honduras. In a subsequent WhatsApp text conversation, Wong offered to sell Plaintiff/Creditor

Pineda the Excavator for the price of $19,000, but that she needed to receive payment immediately

of one half of the sales price since according to her, she had several clients "ready to purchase" the

Excavator.

       9.       On or about December 13, 2019, Plaintiff/Creditor Pineda agreed to purchase the

Excavator for the total amount of $19,000.00 in two $9,500 payments.

       10.     On December 13, 2019, Wong, sent Plaintiff/Creditor Pineda invoice number 2390

for $19,000.00 via WhatsApp, describing the Excavator with serial number 6CR01636. A true

and correct copy of the invoice is hereby incorporated by reference and attached as exhibit “A.”

       11.     Defendant/Debtor Bahar and Wong assured Plaintiff/Creditor Pineda that the

Excavator was going to be delivered to the port of Galveston, TX, within one or two weeks of

payment, or on or before the first week of January 2020.               In a further effort to have

Plaintiff/Creditor Pineda wire the money to the Defendant/Debtor quickly, Wong sent videos and

pictures of the purported Excavator to Pineda via WhatsApp text message. A true and correct copy

of the photos of the Excavator sent to Pineda by Wong is attached as exhibit “B.”

       12.     Pineda wired the first payment to Defendant/Debtor on December 13, 2019, from

a Honduras bank account (BanPais) in the amount of $9,500.00 and the second payment was wired


                                           Page 3 of 10
              Case 21-01067-SMG           Doc 1    Filed 02/26/21    Page 4 of 10




three days later on December 16, 2019, in the amount of $9,500.00. A true and correct copy of

wire transfers to Defendant/Debtor's bank account number 4288291382 is hereby incorporated by

reference and attached hereto as Exhibit “C.” Defendant/Debtor do not and cannot dispute that

they have received both wires.

       13.     After the time for delivery passed, Plaintiff/Creditor Pineda inquired about the

delivery of the Excavator by email and phone. Defendant/Debtor Bahar and Wong stated that she

was not able to ship the Excavator to Galveston because of the Christmas holidays and that

shipment to Galveston would have to wait until January.

       14.     In January 2020, Plaintiff/Creditor Pineda again called and sent text messages to

Wong to see when the Excavator was going to be delivered to Galveston for shipment to Honduras.

In response, Wong came up with another lie and told Plaintiff/Creditor Pineda that the Excavator

was broken and that the Defendants were trying to fix the Excavator, and that they would ship the

Excavator to Pineda after it was fixed.

       15.     During January and February of 2020, after Plaintiff/Creditor Pineda found out that

the Excavator had still not arrived in Galveston, Texas (for shipment to Honduras)

Plaintiff/Creditor Pineda contacted the Galveston shipping office INTERPORT, and they told him

that they had made three appointments to have the Excavator delivered to them by

Defendant/Debtor, but that Defendant/Debtor never showed up and never delivered the Excavator

to them for shipment to Pineda. With this information, Pineda, contacted Defendant/Debtor Bahar,

the co-owner of 2-Hands, to ask for an explanation as to (i) why he was getting the runaround and

being told different lies and stories, and (ii) why the Excavator that he had paid for in full by

December 16, 2019, was still not being delivered to Galveston for shipment to Honduras even




                                          Page 4 of 10
               Case 21-01067-SMG           Doc 1    Filed 02/26/21      Page 5 of 10




though the Defendants promised that it would arrive in Galveston by the first week of January at

the absolute latest for shipment to Plaintiff/Creditor Pineda in Honduras for use by his company.

       16.     Towards the end of February of 2020 (approximately two months after the

Excavator was already supposed to have arrived in Galveston for shipment to Honduras),

Defendant/Debtor Bahar continued to provide false and misleading information to

Plaintiff/Creditor Pineda in an attempt to cover-up his fraud and delay Plaintiff/Creditor Pineda’s

discovery of the Defendant/Debtor’s fraudulent scheme. In actuality, the Defendant/Debtor never

had the intention of shipping the Excavator to Plaintiff/Creditor Pineda, and only made the false

promises to sell him the excavator (and sent pictures of the Excavator) as part of a scheme to steal

the $19,000.00 purchase price from Plaintiff/Creditor Pineda. After Plaintiff/Creditor Pineda

started getting suspicious about the Debtor/Defendant’s false promises, misrepresentations, lies,

and excuses and their failure to deliver the excavator that he had paid for in full, Plaintiff/Creditor

Pineda had his friend Miguel Gerardo Perdomo (“Perdomo”) who lived in Houston, go and check

out the status of the Excavator which was situated in Houston and had not yet been shipped to

Galveston. Perdomo discovered that Defendant/Debtor had lied, that the Excavator was broken

(it was in use by Defendant/Debtor), and the machine was not even washed or ready to be shipped

as promised. Upon being advised of these facts from Perdomo, Plaintiff/Creditor Pineda for the

first time realized that Defendant/Debtor had no intention of ever delivering the Excavator to him.

       17.     Accordingly, Plaintiff/Creditor Pineda demanded that Defendant/Debtor Bahar pay

him a full refund of the $19,000.00 that Plaintiff/Creditor Pineda paid for the Excavator, but the

Defendant/Debtor refused to return to Plaintiff/Creditor Pineda any of the amounts paid by him

and stolen by the Defendant/Debtor.




                                           Page 5 of 10
              Case 21-01067-SMG           Doc 1     Filed 02/26/21     Page 6 of 10




       18.     The Excavator was never delivered to the port of Galveston for shipment to

Honduras, and the funds paid to Defendant/Debtor Bahar, have never been returned to

Plaintiff/Creditor Pineda.

       19.     Defendant/Debtor made false representations to Plaintiff/Creditor that he would get

the Excavator; Plaintiff/Creditor relied on the representations of the Defendant/Debtor;

Defendant/Debtor made the false representations knowingly with the intent to deceive the

Plaintiff/Creditor, and maliciously and fraudulently did not intentionally send the equipment he

purchased.

       20.     As a proximate legal result of the bankruptcy filing by Defendant/Debtor in an

attempt to discharge a debt incurred by the debtor in connection with the facts alleged herein,

Plaintiff/Creditor has been damaged in the sum of $19,000.00 plus interest. By virtue of the

conduct and acts of the Defendant/Debtor, such debt is non-dischargeable pursuant to 11 U.S.C.

§523(a)(2)(A)and (B) as it is a debt for services obtained to the extent obtained by pretenses, false

representation, or actual fraud; and pursuant to 11 U.S.C. §523(a)(4) for fraud.

       21.     After being criminally defrauded by the Debtor/Defendant, Pineda engaged the

services of the undersigned attorney to file a Complaint Broward County Court, Jonny Edgardo

Pineda Rapalo vs. 2 Hands Machinery LLC et al. 2020-023183-CC-DIV51. Coincidentally, in

2016, the undersigned attorneys represented a different client against defendant Wong and her

former company with strikingly similar facts. In the case of Jose Manuel Cely Rodriguez, vs. Libia

A. Wong and American Equipment Dealers Corp., case number: 2016-4263 CA-04, filed in Miami

Dade County court, Wong and her company at that time defrauded a Colombian developer into

paying $50,000.00 for certain identified heavy equipment and never delivered the promised heavy

equipment to the developer; they then attempted to hide behind a fraudulently established alter-


                                           Page 6 of 10
              Case 21-01067-SMG             Doc 1    Filed 02/26/21   Page 7 of 10




ego company to try to excuse their fraud and theft. See also, Jose Manuel Cely vs. Power Heavy

Machinery Corp and Juan C. Ladino Case Number 2004-24212-CA-01.

       22.     It has become apparent that Defendant/Debtor Bahar and Wong's modus operandi

is to criminally defraud foreigners out of their money by (i) promising to sell and deliver heavy

equipment or machinery, (ii) by receiving payment in full for the machinery (all along knowing

that their companies and co-conspirators had no intention of ever delivering the equipment or

machinery or refunding the purchase price); (iii) by making up excuses and refusing to deliver the

equipment or machinery and failing and refusing to refund the purchase price paid by the defrauded

victim. Upon information and belief, 2-HANDS is now the third alter ego entity created by

Defendant/Debtor Bahar and Wong and co-conspirators to perpetuate this fraudulent scheme. The

scam continues until enough foreigners have been robbed and complaints start to appear,

whereupon Defendant/Debtor closes the current entity, disappears, and the cycle begins again with

a new alter ego, a new victim, and a new fraudulent scheme.

       23.     Upon information and belief, most of the Creditors in Debtor/Defendant's Chapter

7 Petition for Bankruptcy are foreign persons or entities that have been defrauded similarly as

described above. Debtor/Defendant is trying to discharge through Bankruptcy $411,926.61 worth

of fraud.

                            FIRST CLAIM FOR RELIEF
    (For a Determination Debtor's Debts Are Not Dischargeable Pursuant to 11 U.S.C.
                                   §523(a)(2)(A, B)

       24.     Pineda incorporates and re-alleges the allegations in paragraphs 1-23 of this

Complaint as if more fully stated herein.

       25.     Defendant/Debtor made false representations to Plaintiff/Creditor that he would get

the Excavator he paid for in full but was never delivered; Plaintiff/Creditor relied on the


                                            Page 7 of 10
               Case 21-01067-SMG         Doc 1     Filed 02/26/21    Page 8 of 10




representations of the Defendant/Debtor; Defendant/Debtor's made the false representations

knowingly with the intent to deceive the Plaintiff/Creditor, and maliciously and fraudulently did

not intentionally send the Excavator he purchased.

       26.     As a proximate legal result of the bankruptcy filing by Defendant/Debtor in an

attempt to discharge a debt incurred by the debtor in connection with the facts alleged herein,

Plaintiff/Creditor has been damaged in the sum of $19,000,00 plus interest. By virtue of the

conduct and acts of the Debtor/Defendant, such debt is non-dischargeable Pursuant to 11 U.S.C.

§523(a)(2)(A, B) as it is a debt obtained to the extent obtained by false pretenses, false

representation, or actual fraud.

       27.     WHEREFORE, Plaintiff/Creditor prays as follows: That this Court determines that

the debt of $19,000,00 plus accrued interest be determined to be non-dischargeable under 11 U.S.C

§ 523(a)(2)(A, B) and of the Bankruptcy Code according to proof; The Plaintiff/Creditor be

entitled to judgment in the above amount; for an award of attorney's fees and costs as allowable

by law in an amount the Court determines to be reasonable, and for such other and further relief

that the Court deems just.

                           SECOND CLAIM FOR RELIEF
    (For a Determination Debtor's Debts Are Not Dischargeable Pursuant to 11 U.S.C.
                             §523(a)(4) and/or §523(a)(6)


       28.     Plaintiff/Creditor Pineda incorporates and re-alleges the allegations in paragraphs

1-23 of this Complaint as if more fully stated herein.

       29.     Plaintiff/Creditor Pineda has conferred a $19,000 benefit on Defendant/Debtor

Bahar by paying for an Excavator that was never delivered by Defendant/Debtor Bahar, and in




                                          Page 8 of 10
               Case 21-01067-SMG          Doc 1    Filed 02/26/21      Page 9 of 10




fact, it was never his intention to ship Excavator and instead was part of a scam to defraud

Plaintiff/Creditor Pineda of his hard-earned money.

       30.      Defendant/Debtor's actions are both deliberate and malicious. Plaintiff/Creditor

has been damaged in the sum of $19,000,00 plus interest. By virtue of the conduct and malicious

acts of the Defendant/Debtor in, such debt is non-dischargeable Pursuant to 11 U.S.C. §523(4)

and/or § 523(a)(6) as it is a debt obtained by fraud.

       31.      WHEREFORE, Plaintiff/Creditor prays as follows: That this Court determines that

the debt of $19,000,00 plus accrued interest be determined to be non-dischargeable under 11 U.S.C

§ 523(a)(4) and/or § 523(a)(6) of the Bankruptcy Code according to proof; The Plaintiff/Creditor

be entitled to judgment in the above amount; for an award of attorney's fees and costs as allowable

by law in an amount the Court determines to be reasonable; and for such other and further relief

that the Court deems just.


DATED THIS February 26, 21.

Respectfully submitted,

 EDAM LAW PLLC
 Latitude One Building                                   EDMAR M. AMAYA, ESQUIRE
 175 SW 7th Street, Suite 2410,                          Attorney for Plaintiff/Creditor
 Miami FL 33130
                                                  Edmar M. Amaya LL.M.
 Office + 1 (305) 643-0740                        Florida Bar No. 063816
 Fax No. +1 (786) 219-0581                        edmar.amaya@edamlaw.com




                                          Page 9 of 10
Case 21-01067-SMG   Doc 1    Filed 02/26/21   Page 10 of 10




                    Page 10 of 10
